[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         DECEMBER 28, 2009
                            No. 09-11181                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

               D. C. Docket No. 07-00249-CV-OC-10-GRJ



NELSON REY,

                                                         Petitioner-Appellant,

                                 versus


WARDEN, FCC COLEMAN - LOW,

                                                       Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (December 28, 2009)

Before EDMONDSON, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       Nelson Rey, a federal prisoner proceeding with counsel, appeals the denial

of his petition for writ of habeas corpus, 28 U.S.C. § 2241.1 No reversible error

has been shown; we affirm.

       The basis of Rey’s section 2241 petition stems from sentences he received in

two separate federal courts. While on supervised release for a New Jersey drug

distribution conviction, Rey committed additional federal offenses in New York.

He was arrested and detained for these New York offenses in October 1998. Rey

pleaded guilty to the New York charges in November 1999. On 17 December

1999 -- while he was awaiting sentencing for the New York convictions -- the New

Jersey district court revoked his supervised release and sentenced him to 30

months’ imprisonment. On 13 October 2000, the New York district court

sentenced Rey to 151 months’ imprisonment, to run concurrently with his New

Jersey sentence. For both sentences, Rey was credited with the time he spent in

detention from his October 1998 arrest until 17 December 1999, the start of his

sentence for the supervised release violation.

       In his section 2241 petition, Rey alleged that the Bureau of Prisons (BOP)



       1
        Rey does not need a certificate of appealability to proceed in this appeal. See Sawyer v.
Holder, 326 F.3d 1363, 1364 n.3 (11th Cir. 2003) (concluding that a federal prisoner proceeding
under section 2241 does not need a certificate of appealability to appeal).

                                                2
did not give him appropriate credit on his New York sentence for time served, in

violation of 18 U.S.C. § 3585(b). Rey sought to have credited to his New York

sentence the approximately 300 days between when his New Jersey sentence for

the supervised release violation was imposed (17 December 1999) and when his

sentence for the New York convictions was imposed (13 October 2000). The

district court denied relief, concluding that Rey was unentitled to have the

challenged time credited against his New York sentence because it already had

been credited against his New Jersey sentence.

      On appeal, Rey argues that the BOP’s interpretation of section 3585(b)

violated due process because it was contrary to the New York district court’s order

that his sentences run concurrently. The availability of habeas relief under section

2241 is a question of law that we review de novo. Dohrmann v. United States, 442
F.3d 1279, 1280 (11th Cir. 2006). We review de novo the district court’s

interpretation of a statute. Rodriguez v. Lamer, 60 F.3d 745, 747 (11th Cir. 1995).

      In some circumstances, a defendant is entitled to credit for time served in

official detention before his sentence commences if that time has not been credited

against another sentence. 18 U.S.C. § 3585(b). A sentence “commences on the

date the defendant is received in custody awaiting transportation to . . . the official

detention facility at which the sentence is to be served.” 18 U.S.C. § 3585(a).



                                            3
       Here, the district court committed no error in denying Rey relief because the

time he sought to have credited to his New York sentence already had been

credited to his New Jersey sentence. And, in enacting section 3585(b), “Congress

made clear that a defendant could not receive a double credit for his detention

time.” United States v. Wilson, 112 S. Ct. 1351, 1355-56 (1992). Rey argues that,

when his New Jersey sentence was imposed, he already was serving his New York

sentence and there was no interruption of his custody on this sentence. But a

sentence cannot begin before the date it is pronounced, “even if made concurrent

with a sentence already being served.” Coloma v. Holder, 445 F.3d 1282, 1284

(11th Cir. 2006) (citing United States v. Flores, 616 F.2d 840, 841 (5th Cir. 1980)).

So, Rey’s New York sentence commenced on 13 October 2000, the date it was

imposed; and he could receive no credit for time served before this date if that time

already was credited to another sentence. See § 3585(b); Wilson, 112 S. Ct. at

1355-56.2

       In his section 2241 petition, Rey also argued that the BOP did not award him


       2
        That the New York district court ordered the sentence to run concurrent to the New
Jersey sentence did not mean that the New York sentence had to start the same day as the New
Jersey sentence. See Coloma, 445 F.3d at 1284. And it did not have the effect of ordering the
BOP to credit Rey for any particular days spent in prior custody. Indeed, the New York court
had no authority to order the BOP to apply such credit. See United States v. Williams, 425
F.3d 987, 990 (11th Cir. 2005) (the BOP, as opposed to the district courts, is
responsible for computing the amount of credit due for the time a defendant served
before sentencing).

                                              4
the correct amount of good conduct time (GCT), in violation of 18 U.S.C. § 3624.

The district court concluded that this claim was due to be dismissed because Rey

had not exhausted his administrative remedies on it. On appeal, Rey argues that

this claim should be exempt from the exhaustion requirement because exhaustion

would have been futile. We review de novo a district court’s interpretation and

application of the requirement to exhaust administrative remedies. Alexander v.

Hawk, 159 F.3d 1321, 1323 (11th Cir. 1998).

      Prisoners seeking relief pursuant to section 2241 are subject to

administrative exhaustion requirements. Skinner v. Wiley, 355 F.3d 1293, 1295

(11th Cir. 2004). And the exhaustion requirement in the section 2241 context is

jurisdictional. See Winck v. England, 327 F.3d 1296, 1300 n.1 (11th Cir. 2003).

Under 42 U.S.C. § 1997e(a), exhaustion is required even if the relief “does not

appear to be ‘plain, speedy, and effective,’ before filing those claims in federal

court.” Alexander, 159 F.3d at 1328.

      The record indicates -- and Rey concedes -- that he failed to exhaust his

administrative remedies on his GCT claim. And the futility exception to

exhaustion is inapplicable to his claim because exhaustion is mandatory. See id.

Moreover, the government raised this claim in the district court and before this

Court. See Rodriguez, 60 F.3d at 747 (considering a section 2241 claim where it



                                           5
was unclear whether the prisoner had exhausted the claim because the government

had not objected on the basis of exhaustion). Accordingly, the district court made

no error by denying Rey’s challenge to the BOP’s interpretation of section 3624

for lack of exhaustion as it had no jurisdiction over this claim. Because Rey failed

to exhaust his administrative remedies, we decline to address his substantive

arguments about the interpretation of section 3624.

      AFFIRMED.




                                          6